Citation Nr: 9926383	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-01 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served honorably from June 1942 to November 1945 
and from October 1950 to January 1951.  The appellant is the 
veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision by the Montgomery, Alabama, Regional Office 
(RO).  

In the appellant's notice of disagreement, she raised the 
issue of entitlement to an earlier effective date for the 
grant of the 100 percent rating for hearing loss.  This issue 
is included in her claim for DIC benefits and is properly 
before the Board for appellate consideration at this time.


REMAND

Under 38 U.S.C.A. § 5107(a), a claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

In establishing service connection, the United States Court 
of Appeals for Veterans Claims (Court) has held that a well-
grounded claim is comprised of three specific elements: 
evidence of a current disability, evidence of an inservice 
disability, and evidence of a link or nexus between the 
current and inservice disabilities.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).

The appellant asserts that the when the veteran was overseas 
during World War II, he was hospitalized for over 30 days, 
and the military never told her why.  It is believed that 
because of that hospitalization, he may have been treated for 
some type of blood problem and that problem continued 
throughout his life, and he ultimately died from this.  She 
further maintains that an earlier effective date is warranted 
got the grant of a 100 percent rating for the veteran's 
hearing loss.

The official death certificate reflects that the veteran died 
in June 1997 at the age of 81, due to refractory anemia.  An 
autopsy was not performed.  The veteran was originally 
awarded a 10 percent service connection for hearing loss, 
left ear effective in September 1987.  In a November 1996 
rating action, the RO increased the 10 percent in effect for 
the hearing loss in the left ear to 100 percent, effective in 
September 1996. 

The service medical records (SMR's) do not show any overseas 
hospitalization for 30 days as indicated by the appellant.  
If these service records do exist, then they are 
constructively before the Board, and there is a duty to 
obtain these records.  Bell v. Derwinski, 2 Vet. App. 611, 
612-613 (1992).

Under 38 U.S.C.A. § 1318, benefits may be paid to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death is service connected when the following 
conditions are met: (1) the veteran's death was not caused by 
his or her own willful misconduct; and (2) the veteran was in 
receipt of or was entitled to receive (or but for the receipt 
of military retired pay, was entitled to receive) 
compensation at the time of death for service-connected 
disability that either: (a) was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 years or more immediately preceding death; or 
(b) was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than five years preceding death.  

Entitlement to DIC benefits may be established if the veteran 
was "entitled to receive" benefits based on a total 
disability rating, regardless of whether such benefits were 
actually received.  DIC benefits may be awarded if the 
evidence in the veteran's claims file at the time of his 
death, when evaluated in accordance with the law then in 
effect or made retroactively applicable, shows that the 
veteran would have been hypothetically entitled to a 
different decision on a compensation issue. Green v. Brown, 
10 Vet. App. 111 (1997).

A review of the evidence indicates that the question of 
whether the veteran "hypothetically" would have been entitled 
to an award of service connected compensation benefits at the 
total (100 percent) rate has not been adjudicated by the RO. 

Under these circumstances, this case is REMANDED to the RO 
for the following actions:

1.  The appellant must be afforded the 
opportunity to attempt to demonstrate 
hypothetically that the veteran would 
have been entitled to receive a TDIU for 
10 years before death based on evidence 
in the claims file or in constructive 
possession of the VA prior to the 
veteran's death.  The appellant should be 
requested to furnish any additional 
information regarding the veteran's 30 
days of hospitalization, to include the 
dates, location, unit, and name of the 
treating facility.  She should be 
informed that she has the opportunity to 
submit medical evidence to establish a 
well-grounded claim as set forth above.  
The RO should furnish her with the 
appropriate release of information forms.

2.  Thereafter, the RO should request the 
National Personnel Records Center (NPRC) 
to conduct a search for the medical 
records pertaining to the veteran's 30 
day period of hospitalization while 
overseas.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issues in 
appellate status.  The RO must consider 
whether the veteran might hypothetically 
have been entitled to a 100 percent 
rating during the 10 years prior to his 
death, to include entitlement to an 
effective date prior to September 3, 1996 
for the grant of 100 percent rating for 
hearing loss in the left ear.

4.  If the benefits sought on appeal are 
not granted, the RO should issue the 
appellant her representative a 
supplemental statement of the case, which 
includes the pertinent law and 
regulations regarding entitlement to 
earlier effective dates, and an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



